Citation Nr: 1309788	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-18 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for dental condition.

2.  Entitlement to service connection for throat disability.

3.  Entitlement to service connection for nose disability.

4.  Entitlement to service connection for stomach disorder.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hypertension, to include as secondary to stomach disorder.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from January 1962 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the Veteran's claims.

In June 2011, the Board remanded the claims for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a June 2012 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issues of entitlement to service connection for tinnitus, hypertension, and throat, nose, and stomach disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.  The Veteran will be notified if further action on his part is required.

Additionally received evidence

In July 2012, while appellate action was pending, the Board received a statement from the Veteran as well as a note from a private treatment provider.  Pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims file must be referred back to the RO for consideration.  However, section 20.1304(c) requires that such evidence must be 'pertinent' to the claim.  

In this case, the Board finds that the Veteran's newly submitted statement and private treatment note, although pertinent to the issues being remanded below, do not address the claimed dental condition and are, therefore, not "pertinent" to the claim being decided herein.  Thus, the Board has determined that the evidence does not require referral to the RO, nor does it require a waiver signed by the Veteran.


Newly raised issues

In the July 2012 statement, the Veteran raised the issues of entitlement to service connection for inguinal hernia and low back disabilities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and, therefore, the Board does not have jurisdiction over them. These issues are thus referred to the AOJ for appropriate action.


FINDING OF FACT

The evidence of record does not show that the Veteran is currently diagnosed with a dental condition.


CONCLUSION OF LAW

The criteria for service connection for a dental condition, to include for treatment purposes, have not been met.  38 U.S.C.A. § 1131, 1721 (West 2002); 
38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the service connection claim, an October 2008 letter informed the Veteran of the evidence needed to sustain a claim of service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  He was also informed of the types of evidence that could substantiate this claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  He was also provided with notice of how disability ratings and effective dates are determined.  Accordingly, the Board concludes that VA has met its duty to notify the Veteran with respect to the issue on appeal.

With respect to VA's duty to assist, the Veteran's available service treatment records (STRs), and VA and private treatment records have been obtained and associated with the claims file.

The Board is cognizant that the Veteran's complete service treatment records to include dental records are not of record.  Pursuant to the June 2011 Board remand,  the AMC again attempted to obtain these records, without success.  See the Formal Finding of Unavailability dated October 2011.  As these records have not been located after multiple attempts, the Board believes that an additional remand to conduct a further search would be an exercise in futility.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).

In addition, it is pointed out that a VA examination is only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but rather contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that a veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As for this service connection issue, there is no competent evidence of a diagnosed disability.  Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II. Analysis - Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163 (1995).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(a) and (b) (2012).

In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  See 38 C.F.R. § 3.381(c) (2012).

The following principles apply to dental conditions noted at entry and treated during service:  (1) Teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service.; (2) Teeth noted as filled at entry will be service connected if they were extracted or if the existing filling was replaced after 180 days or more of active service; (3) Teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service connected; (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service; (5) Teeth noted at entry as nonrestorable will not be service connected regardless of treatment during service; (6) Teeth noted as missing at entry will not be service connected regardless of treatment during service.  See 38 C.F.R. § 3.381(d) (2012).

The following will not be considered service connected for treatment purposes:  (1) calculus; (2) acute periodontal disease; (3) third molars, unless disease or pathology of the tooth developed after 180 days or more of active service or was due to combat or in service trauma; (4) impacted or malposed teeth and other developmental defects unless disease or pathology of these teeth developed after 180 days or more of active service.  See 38 C.F.R. § 3.381(e) (2012).  Teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service.  See 38 C.F.R. § 3.381(f) (2012).

Congenital or developmental defects such as malocclusion are not diseases or injuries within the meaning of applicable legislation concerning service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2012); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.

Initially, the Board reiterates that the Veteran's complete service treatment records have not been located.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare, 1 Vet. App. at 367.  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-218 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

In any event, the loss of some of the Veteran's service treatment records, although regrettable, is not crucial to the outcome of this claim.  As will be explained below, there is no evidence of record that the Veteran currently suffers from a diagnosed dental condition.

Here, the Veteran asserts that service connection is warranted for dental condition, which he contends was incurred during his military service.  See, e.g., the Veteran's claim dated September 2008.  For the reasons set forth below, the Board concludes that service connection for a dental condition is not warranted.

The Veteran has offered no evidence aside from his own general statements that he currently suffers from a diagnosed dental condition.  See the Veteran's claim dated September 2008.  Crucially, there is no medical evidence of record which supports the Veteran's contention that he is currently diagnosed with a dental condition.  Specifically, VA treatment records dated 2001 through 2011 are pertinently absent any complaint of or treatment for dental problems.

Pursuant to 38 U.S.C.A. § 5107(a), it is the claimant's responsibility to "present and support a claim for benefits under laws administered by the Secretary."  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (noting the claimant's general evidentiary burden to establish his claim); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed. Cir. 2009) (interpreting section 5107 and stating that a claimant has the burden of presenting evidence supporting his claim, albeit with the statutorily mandated assistance of VA).

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  The Veteran has stated that he has a dental condition that he incurred during service.  However, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom; Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).

Accordingly, the Board finds that the evidence of record fails to show a diagnosis of a dental condition at any time during the claim period.  See Brammer v. Derwinski, 3. Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim) & McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

In reaching the above conclusions, the Board has not overlooked the Veteran's contentions concerning dental symptomatology.  As to his assertions that he has a dental condition as a result of service, the Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

That said, the Board notes that the Veteran in the current appeal is not a medical professional and that his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  His contentions are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  The Board emphasizes that, although a veteran generally can report his or her observations concerning symptoms, in this particular case, the Veteran is not competent to establish a current diagnosis by his lay statements as such would require medical expertise and diagnostic testing in order for a diagnosis to be rendered.  Consequently, the probative value of the Veteran's implied or explicit assertions that he has a dental condition are outweighed by the objective medical evidence of record.  See Jandreau, supra & Buchanan, supra.

The existence of a disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has, or has had at some point during the current appeal, the disability for which benefits are being claimed.  Critically, there is no competent medical evidence reflective of a diagnosed dental condition at any time during the current appeal.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a dental condition.  At no time during the current appeal period has a diagnosis of a dental condition been made.  See Brammer, supra. & McClain, supra.

Accordingly, the preponderance of the evidence is against this service connection claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for a dental condition is denied.  See 38 U.S.C.A § 5107 (West 2002 & Supp. 2012).


ORDER

Entitlement to service connection for a dental condition is denied.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining claims on appeal must be remanded for further development.

The Veteran's claims were remanded in June 2011 in order to obtain outstanding VA treatment records and service treatment records.  The Veteran's VA treatment records dated 2001 to 2011 have been added to the claims file.  To this end, the Board notes that no VA treatment records prior to 2001 were determined to be available.  See the VA medical center records request reply dated January 2012.  As discussed above, a formal finding of unavailability was made concerning the Veteran's outstanding service treatment records.  See the formal finding of unavailability dated October 2011.

Moreover, the Veteran recently submitted a statement directly to the Board in which he asserts that he was exposed to chemical and uranium laced weapons while he was stationed at Capiteux Ammo Depot in France.  See the Veteran's statement dated July 2012.  Although the Veteran's service treatment records have been determined unavailable, there is no indication in the claims file that his service personnel records have been requested.  Accordingly, in light of the Veteran's recent contentions, the Board finds that his service personnel records may be pertinent to the pending claims and should be obtained, to the extent possible.

Additionally, a review of the record demonstrates that the Veteran is currently diagnosed with hypertension and gastroesophageal reflux disease (GERD).  See, e.g., the VA treatment records dated August 2009.  The Veteran also recently submitted a private physician's note received in July 2012 which indicates that he is currently diagnosed with a mucous swallow ulcer of the throat as well as nasal polyps.  As to the claimed tinnitus, the Board recognizes that the Veteran is competent to report observable symptomatology such as ringing in the ears.  See Jandreau, supra.

There is no competent evidence of medical nexus currently of record with respect to the pending claims.

Thus, the throat disability, stomach disability, nose disability, hypertension, and tinnitus claims present certain medical questions concerning nexus, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Accordingly, upon remand, the Veteran should be afforded a VA examination to address the outstanding questions of medical nexus pertaining to the pending claims.

Additionally, review of the record (including the Veteran's VA claims file as well as his Virtual VA file) reflects ongoing medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with his claims file (or the Virtual VA file).  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure records of any treatment or evaluation that the Veteran may have received at the VA Medical Center (VAMC) in San Juan, Puerto Rico, or any other facility, since September 2011.  All such available documents should be associated with the claims file (or the Virtual VA file).

2. Contact the appropriate records custodians in order to obtain the Veteran's service personnel records (his 201 file).  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.

3. Then, schedule the Veteran for a VA examination(s) to determine the nature and etiology of any currently diagnosed hypertension, stomach disability to include GERD, throat disability to include mucous swallow ulcer, nose disability to include nasal polyps, and tinnitus.  The claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report(s) to be associated with the claims file.  The examiner(s) should elicit from the Veteran a detailed account of any instances of in-service and post-military hypertension, stomach, nose, throat, or tinnitus symptomatology.

After reviewing the file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current hypertension, stomach, throat, nose, or tinnitus disabilities had their clinical onset during the Veteran's active duty or are otherwise related to such service, to include the claimed chemical and uranium exposure.  The examiner should also address the Veteran's post-service medical history to include his assertions of continuity of symptomatology dating from his military service.

With respect to the hypertension, the examiner should provide an opinion as to whether the diagnosed hypertension is proximately due to or aggravated by the Veteran's stomach disability to include GERD.

The examiner(s) should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner(s) is(are) unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

4. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


